Citation Nr: 1316942	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  08-00 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than March 20, 2006 for the award of a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, from June 1974 to June 1976, and from March 1977 to March 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which granted entitlement to a TDIU effective from March 20, 2006.  The Veteran appeals for an earlier effective date for the TDIU award.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Board remanded this case for the RO to consider whether to submit this case to the Director of VA's Compensation and Pension Service for initial extra-schedular consideration of whether the Veteran was in fact rendered unable to secure and following a substantially gainful occupation by reason of service-connected disabilities at any point between August 2002 and March 2006 under the provisions of 38 C.F.R. § 4.16(b).  

However, the RO determined that a referral to the Director, Compensation and Pension Service was not warranted.  The reasoning was that because the Veteran claimed and the medical evidence supported a conclusion that the Veteran became totally disabled from service-connected heart and anxiety disorders earlier, in January 2001, it "cannot be found that the Veteran's disabilities increased within the period of one year prior to the August 2003 date of claim."  The Board notes that this rationale is flawed.  In other words, it was concluded that given the Veteran's total disability,  his claim did not merit referral for extra-schedular consideration because his condition did not worsen during the one year period prior to the August 2003 claim as he was totally disabled the entire time.  

The Board has no authority to award TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Therefore, the Board has no choice, but to again remand this case so that the Director, Compensation and Pension Service can determine whether an extraschedular evaluation is warranted.  The Board cautions that the RO has already indicated that the evidence supported a conclusion that the Veteran was in fact unemployable during the August 2002 to August 2003 timeframe (and thereafter), so this conclusion dictates that a referral is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an updated VCAA letter pertaining to the issue of entitlement to a TDIU, to include the matter of entitlement under 38 C.F.R. § 4.16(b).

2.  The RO should refer the case to the  Director, Compensation and Pension Service to determine whether an extraschedular rating is warranted based on unemployability due to service-connected disabilities.  The RO should review its prior conclusion that the evidence supports conclusion that the Veteran was in fact unemployable during the August 2002 to August 2003 timeframe (and thereafter).

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012)


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

